Citation Nr: 1744595	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral hearing loss prior to May 3, 2017, and a rating higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1973, and from July 1974 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, assigned a temporary 100 percent rating for bilateral hearing loss effective October 8, 2010, and, thereafter, assigned a 10 percent rating, effective December 1, 2010. 

In an October 2014 decision, the Board denied the increased rating claim. Subsequently, in January 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's October 2014 decision denying entitlement to an increased rating for bilateral hearing loss and remanded the matter to the Board for readjudication pursuant to the JMR.  In August 2016, the Board remanded this case for further development consistent with the instructions outlined in the JMR.  

During the pendency of this appeal, by a rating decision in June 2017, the Veteran's disability rating for bilateral hearing loss was increased to 30 percent effectively May 3, 2017.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  From November 1, 2010 to May 3, 2017, the service-connected hearing disability was shown to be manifested by loss of hearing acuity measured at Level III in the right ear, and Level IV in the left ear.

2.  Effective May 3, 2017, the service-connected hearing disability was shown to be manifested by loss of hearing acuity measured at Level VI in both ears.



CONCLUSIONS OF LAW

1.  From November 1, 2010 to May 3, 2017, the criteria for disability rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2016).   

2.  Effective May 3, 2017, the criteria for disability rating higher than 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Higher Rating

The Veteran contends that he is entitled to higher disability ratings than those currently assigned for bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disabilities are rated by application of a mechanical process that is explained here.  Initially, VA must determine the Roman numerical designation for the degree of hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. 
§ 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85 (h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. 
 § 4.85(b) (2016).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. 
§ 4.85(h), Table VIA (2016).  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85 (h); 4.86 (2016).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85 (h), Table VII (2016).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85 (e) (2016).

Service connection for the Veteran's right ear hearing loss was established by a rating decision in January 1974.  Service connection for left ear hearing loss was established by rating action in September 2008, and a disability rating of 10 percent was assigned for bilateral hearing loss, effective April 4, 2008, pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100.  By a May 2011 rating decision the RO assigned a temporary 100 percent rating for bilateral hearing loss effective October 8, 2010, based on surgical or other treatment necessitating convalescence, and continued the 10 percent disability rating, effective December 1, 2010.  During the pendency of this appeal the Veteran's disability rating for bilateral hearing loss was increased to 30 percent effectively May 3, 2017.  

On VA audio examination in August 2010, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 25, 65, 75, and 75, in the right ear; and in the left ear were 25, 35, 75, and 90.  The pure tone threshold average in the right ear was 60 decibels and the average in the left ear was 56 decibels.  Speech discrimination was 86 percent in the right ear and of 82 percent in the left ear.  The Veteran reported difficulty following conversations, he otherwise denied any overall functional impairment due to hearing loss.

Based on the August 2010 examination findings, for the right ear, the average pure tone threshold of 60 decibels, along with a speech discrimination percentage of 86 warrants a designation of Roman Numeral III under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 56 decibels, along with a speech percentage of 82 percent warrants a designation of Roman Numeral IV under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral III, and the left ear is Roman Numeral IV, the appropriate rating is 10 percent under Diagnostic Code 6100.

Audiological testing did not show that the pure tone threshold at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable.

The Veteran underwent audiological evaluations in April 2011 and April 2012.  In the April 2011 evaluation, the audiologist, in comparing the pure tone averages to a previous evaluation, noted that the Veteran's response consistency was poor, especially during speech recognition testing.  Similarly, the April 2012 audiologist noted poor interest consistency when evaluating the left ear and thus declined to record the results for the left ear.

Similarly, on VA examination in March 2017, the examiner determined that examination results were not valid for rating purposes, as the responses for the pure tone and speech stimuli were considered poorly reliable.  The examiner recommended that the Veteran's hearing be re-tested.  The pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 70, 90, 95, and 90, in the right ear; and in the left ear were 105+ at all the tested frequencies.  Speech discrimination could not be recorded, bilaterally.  

As the April 2011, April 2012 and March 2017 test results were found to be invalid, they will not be discussed further. 

On VA examination in May 2017, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 10, 65, 80, and 75, in the right ear; and in the left ear were 15, 45, 70, and 80.  The pure tone threshold average in the right ear was 58 decibels and the average in the left ear was 53 decibels.  Speech discrimination was 64 percent, bilaterally.  The examiner opined that the Veteran's hearing loss was likely to cause him difficulty communicating on one-on-one situations without the use of hearing aids.  Even with hearing aids, the Veteran the Veteran would likely continue to experience difficulty in adverse listening environments such as noise, speaker at a distance and reverberation.  The examiner determined that the Veteran's hearing loss had no impact on the ordinary conditions of daily life, including his ability to work.

Based on the May 2017 examination findings, for the right ear, the average pure tone threshold of 58 decibels, along with a speech discrimination percentage of 64 warrants a designation of Roman Numeral VI under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 53 decibels, along with a speech percentage of 64 percent warrants a designation of Roman Numeral VI under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral VI, and the left ear is Roman Numeral VI, the appropriate rating is 30 percent under Diagnostic Code 6100.

Audiological testing did not show that the pure tone threshold at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable.

Although the severity of his hearing loss appears to have fluctuated somewhat during the appeal period, the evidence does not show that the criteria for a rating higher than 10 percent prior to May 3, 2017, and a rating higher than 30 percent thereafter, for bilateral hearing loss were met.  The Board is cognizant of the Veteran's reported difficulties in understanding speech.  Still, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the criteria for higher disability ratings are simply not met for the period at issue.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must describe fully the functional effects caused by a hearing disability.
The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran and his family describe, such as ongoing difficulty in understanding spoken speech,  are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017). 

The record pertinent to the entire appeal period contains multiple lay statements and treatment records that report the Veteran's ongoing difficulty in understanding spoken speech.  Indeed, the VA examinations conducted throughout the appeal note the Veteran's continued hearing difficulty.  In sum, the evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b) for any part of the appeal period.

In summary of all the foregoing, the Board finds an initial compensable disability rating for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected bilateral hearing loss.  In the event that a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran meets the required percentage criteria.  Nor does the record suggest that the Veteran's service-connected connected bilateral hearing problems alone preclude employment so as to warrant a referral for extraschedular consideration.  In this regard, the VA examiner in May 2017 opined that the Veteran's hearing problems had no impact on the ordinary conditions of daily life, including his ability to work.  Thus, a clear preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected hearing problems, and no further action pursuant to Rice is warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

From November 1, 2010 to May 3, 2017, a rating in excess of 10 percent for bilateral hearing loss is denied.

A rating higher than 30 percent for bilateral hearing loss, effective May 3, 2017, is denied.  



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


